Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 1 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 2 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 3 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 4 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 5 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 6 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 7 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 8 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document      Page 9 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document     Page 10 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document     Page 11 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document     Page 12 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document     Page 13 of 14
Case 20-12285-KCF   Doc 46    Filed 12/08/20 Entered 12/08/20 14:43:37   Desc Main
                             Document     Page 14 of 14
